ORDER

PER CURIAM.
Appellant, Kristian Gippo, appeals from the judgment entered by the Circuit Court of the County of St. Louis, granting respondent’s, Katherine F. Wainright’s, motion for summary judgment. We affirm.
We have reviewed the briefs of the parties and the legal file and find the order of the circuit court is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the circuit court’s order pursuant to Rule 84.16(b).